

Ply Gem Prime Holdings, Inc.
600 West Major Street
Kearney, Missouri 64060
 


September 25, 2006


Michael P. Haley
910 Mulberry Road
Martinsville, VA 24112


Re: Phantom Additional Unit Award Agreement Amendment


Dear Mr. Haley:




As you know, the Board of Directors (the “Board”) of Ply Gem Prime Holdings,
Inc. (the “Company”) has determined that it is desirable to amend and shorten
the lifespan of the nonqualified deferred compensation arrangement represented
by your Phantom Additional Unit Award under the Ply Gem Prime Holdings, Inc.
Amended and Restated Phantom Stock Plan (the “Phantom Plan”). The primary reason
for this determination is the significant uncertainty regarding the proper
application of new Internal Revenue Code Section 409A, particularly as applied
to phantom equity arrangements of private companies. Any Section 409A compliance
mistake can result in phantom equity holders having to pay substantial penalty
taxes in addition to regular income taxes. (Capitalized terms used but not
defined in this letter shall have the meaning ascribed to such terms in the
Phantom Plan, or, if not defined therein, in your Phantom Additional Unit Award
Agreement.)
 
Phantom Common Equity Converted to Dollars and Paid Out on January 31, 2007. On
the date of this letter, the portion of your Account that is represented by the
portion of the Phantom Additional Units credited to your Account as of the date
of this letter that represents shares of Common Stock (“Common Strip Units”),
and not the portion that represents shares of Preferred Stock (“Preferred Strip
Units”), shall be assigned a cash value, calculated by multiplying $10.00 by the
number of Common Strip Units credited to your Account on the date of this
letter. Such portion of your Account is referred to herein as the “Common
Account.” After the date of this letter, the Common Account shall be denominated
in U.S. dollars rather than in Common Stock or any other form of real or phantom
equity, and, until January 31, 2007, the value of the Common Account shall be
updated as if interest was credited on the value of the Common Account, and
compounded at December 31, 2006, at a rate equal to the applicable federal rate
for short-term loans.
 
On January 31, 2007, the Company shall pay you a one-time, lump-sum cash payment
equal to the value of your Common Account on such date, calculated as described
in the preceding paragraph, even if your employment is terminated earlier.
 
Phantom Preferred Equity Converted to Dollars and Paid Out Over Time. On the
date of this letter, the portion of your Account that is represented by
Preferred Strip Units shall be assigned a cash value equal to the face amount of
the shares of Preferred Stock represented by such Preferred Strip Units and
shall be credited with deemed earnings, as if with interest, at an annual rate
of 10%, compounded semi-annually as of each June 30 and December 31, from the
date of issuance of the Phantom Additional Unit Award through the date of
payment. This portion of your Account shall be paid to you, in cash, in
accordance with the following schedule: one-third of the original face amount
shall be paid on each of August 31, 2009, 2010, and 2011, in each case together
with deemed earnings (accrued to the date of payment) on the portion of the
Account then being paid; provided, that the full unpaid amount of the account
including deemed earnings thereon accrued to the date of payment shall be
payable upon the earliest of your (i) death, (ii) Disability (as defined in the
Plan) and (iii) the occurrence of an event which is both a Realization Event (as
defined in the Plan) and a Change of Control as defined in section 409A of the
Internal Revenue Code.
 
Despite any reference in this letter or in the Phantom Plan to any “Account”,
the arrangement represented by your Award, as modified by this letter, remains a
nonqualified deferred compensation arrangement. To the extent that any
provisions of the Phantom Plan or your Phantom Additional Unit Award Agreement
are inconsistent with the terms of this letter, including, without limitation,
any provision regarding the payment of your Account in the form of, or valuation
of your Account by reference to Preferred Stock or any provision regarding the
payment of your Account following termination of employment or any IPO or
Realization Event, such provisions shall be deemed amended to the extent
necessary to be consistent with this letter and, if they cannot be read to be
consistent with this letter, then they shall be void and of no further force and
effect as applied to your Award.
 
* * *
 
By signing this letter in the space below, you indicate your consent to the
amendments to your Phantom Additional Unit Award on the terms set forth in this
letter.
 
Ply Gem Prime Holdings, Inc.
 


 
By: ___________________________
Name: Shawn K. Poe
Title: Chief Financial Officer
 
Accepted and Agreed to:






By: __________________________
Michael P. Haley